Citation Nr: 0812698	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 and 
November 1997.  The veteran also had 7 years, 4 months and 9 
days of total prior active service; however, the dates of 
such service have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of October 2007.  This 
matter was originally on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In the veteran's claim for compensation benefits, dated in 
January 2004, he informed the RO that he received treatment 
for depression at the Brecksville VA Medical Center (VAMC) 
beginning in March 2000, and at the Wade Park VAMC beginning 
in December 2002.  Those facilities are both part of the 
Cleveland VAMC.  The only medical evidence associated with 
the claims file from the Cleveland VAMC included discharge 
summaries dated in June 2000, December 2002, and March 2006 
showing the veteran was admitted for alcohol 
withdrawal/dependence.  There were no other records 
accompanying the discharge summaries, such as progress notes 
or other records of treatment.  It is unlikely that no other 
records were generated during these hospital admissions.  
Moreover, in a report of a VA psychological examination, 
dated in December 2007, Dr. M.C. referred to treatment the 
veteran received at the Cleveland VAMC in April 2002 after 
presenting with complaints of depression.  There is no record 
of this treatment in the claims file.  

VA's statutory duty to assist requires VA to make reasonable 
efforts to obtain relevant records.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Here, it is clear that there are additional relevant VAMC 
records that have not been associated with the claims file.  
The case should be remanded so that the AOJ can to obtain 
these records on the veteran's behalf.    

In correspondence dated in December 2007, the veteran stated 
that he had received treatment for a depressive episode in 
March 2006 at the Wade Park VAMC.  The veteran stated that 
because he had been transferred to Wade Park from Robinson 
Memorial Hospital, he assumed records from Robinson Memorial 
were in his claims file.  These records are not in the file 
and it does not appear that the AOJ has attempted to obtain 
these on behalf of the veteran.  On remand, the AOJ should 
take steps necessary to assist the veteran in obtaining these 
records.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for 
depression from VAMC Cleveland and all 
associated facilities, including Wade Park 
and Brecksville.

2.  Obtain the veteran's records from 
Robinson Memorial Hospital as they relate 
to depression.  In the event that these 
records are unavailable, a negative 
response from that facility should be made 
part of the claims file.  All attempts to 
obtain these records must be recorded in 
the claims file.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
depression should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



